            Case 2:19-cv-01874-DB Document 32 Filed 12/16/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7                                      UNITED STATES DISTRICT COURT

 8                           FOR THE EASTERN DISTRICT OF CALIFORNIA

 9

10    SHAWN DAMON BARTH,                                  No. 2:19-cv-1874 DB P
11                         Plaintiff,
12             v.                                         ORDER
13    EUSEBIO MONTEJO,
14                         Defendant.
15

16            Plaintiff, a state prisoner proceeding pro se with a civil rights action, has requested

17   appointment of counsel and complains of retaliatory actions against him at San Quentin State

18   Prison. This court finds no basis upon which to appoint counsel for plaintiff. See Terrell v.

19   Brewer, 935 F.2d 1015, 1017 (9th Cir. 1991) (In certain exceptional circumstances, the district

20   court may request the voluntary assistance of counsel pursuant to 28 U.S.C. § 1915(e)(1).); Wood

21   v. Housewright, 900 F.2d 1332, 1335-36 (9th Cir. 1990). However, this court is concerned about

22   plaintiff’s allegations. Defendant’s counsel will be ordered to provide a response to plaintiff’s

23   filing, with particular attention paid to plaintiff’s allegation that he lacks writing and legal

24   materials.

25            Accordingly, IT IS HEREBY ORDERED that

26            1. Plaintiff’s motion for the appointment of counsel (ECF No. 31) is denied.

27   ////

28   ////
                                                          1
         Case 2:19-cv-01874-DB Document 32 Filed 12/16/20 Page 2 of 2


 1            2. Defendant’s counsel shall contact the litigation coordinator at San Quentin State Prison

 2   regarding the allegations in plaintiff’s motion. No later than December 29, 2020, counsel shall

 3   file a statement which addresses plaintiff’s allegations.

 4   Dated: December 16, 2020

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20   DLB:9
     DB/prisoner-civil rights/bart1874.31
21

22

23

24

25

26
27

28
                                                        2
